DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 01/29/2020,09/24/2020 and 02/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coupling interface, inner and outer surfaces, first and second surfaces, first and second angles” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what Applicant means with “coupling interface”? Specification does not shed further light upon this term. However, to advance prosecution of case on merits, Examiner interprets it to mean “coupling portion 265” in accordance with closest description in specification.



Reasons For Allowance
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: in claim 1, Kim (US 2013/0058816) discloses A compressor (title) comprising: 
a cylindrical bobbin (311, Fig 4); 
a coil (35) disposed on an outer circumferential surface of the bobbin; 
a magnet frame (321) at least partially surrounded by the coil (35) and configured to mount a magnet (325); 
an inner core (312) at least partially surrounded by the magnet frame (321,325); and 
an outer core (313,315) comprising a plurality of core block assemblies (313,315), at least a portion of the outer core being arranged at least partially around the bobbin (311).

Claims 2-18 are allowed based on dependency on claim 1.
Claims 19-20 are allowed.
In claim 19, Kim (US 2013/0058816) discloses A compressor (title) comprising: 
a bobbin (311) on which a coil (35) is wound; 
a magnet frame (321) at least partially surrounded by the coil and configured to mount a magnet (325); 
an inner core (312) at least partially surrounded by the magnet frame (321,325); and 
an outer core (313,315) comprising first (315) and second core blocks (313) circumferentially coupled (Fig 4 shows them circumferentially stacked and coupled), at least a portion of the outer core (313,315) being arranged at least partially around the bobbin (311), 
wherein the first core block (315) and the second core block (313) each comprise sheets circumferentially stacked (Fig 4),
However, neither Kim nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “and wherein the sheets each comprise: 
a first sheet portion (315b) providing an outer part of the first and second core blocks; 
a second sheet portion (311b) connected to the first sheet portion (315b); and 
a third sheet portion connected to the second sheet portion and providing an inner part of the first and second core blocks”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Applicant is required to address the issues relating to the drawings as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834